DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 should read “first (or second) shaft portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 11, 12, and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Christie (US 20140174722 A1).
With respect to claim 1, Christie discloses a system for selectively laterally bracing an elongate reciprocating shaft having a first shaft portion (lower end of 30 including 60, fig. 6), a second shaft portion (the portion of 30 uphole of the lower portion including the tubing still on the coiled tubing reel), a long axis that extends through the first and second shaft portions, and a short axis that is orthogonal to the long axis, wherein the first shaft portion is configured to move along the long axis with respect to the second shaft portion (either upon the onset of buckling as discussed in pgphs. 21, 22, or due to the natural stretch of compression of the tubing, or the portion of the tubing being lowered or raised in the well moving with respect to the tubing on the reel), the system comprising: a first brace 
With respect to claim 2, Christie further discloses a second brace (second instance shown in fig. 6), wherein the first and second braces are mounted together as a pair on opposing sides of the elongate reciprocating shaft and rotate simultaneously with one another between the engaged and disengaged orientations such that, in the engaged orientation, the bracing member of the first brace limits movement of the second shaft portion along the short axis in a third direction and the bracing member of the second brace limits movement of the second shaft member along the short axis in a fourth direction (this is how it will function as is evident from fig. 6 and pgph. 38).
With respect to claim 5, Christie further discloses a rotation arrester (inner wall of 28) for releasably holding the switch at the disengaged orientation.
With respect to claim 7, Christie further discloses a rotation limiter (inner wall of 28 including 58) that limits the degree of rotation of the switch as the first shaft portion moves along the long axis past the switch in the first direction and the second direction.
The limitations of claims 11 and 12 are substantially similar to those of claims 1 and 2 discussed supra.
With respect to claim 17, Christie further discloses wherein the first shaft portion and the second shaft portion are joined end to end and move together as a single unit along the long axis (the sections of coiled tubing will move together).
With respect to claim 18, Christie further discloses wherein the first shaft portion is slidably engaged with the second shaft portion (upon re-engaging the coiled tubing reel) and moves with respect to the second shaft portion (upon leaving the reel).
With respect to claim 19, Christie further discloses wherein the second shaft has a diameter that is smaller than a diameter of the first shaft (the inner diameter of the second shaft portion is smaller than the outer diameter of the first portion. 
Allowable Subject Matter
Claims 3, 4, 6, 8-10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180038163 A1 shows supports 530 which laterally brace a shaft to prevent buckling which could be modified by or modify Christie if the relative movement between shaft portions and the spatial or functional relationship between these shaft portions is more specifically claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/10/2021